Name: Commission Regulation (EEC) No 889/84 of 31 March 1984 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  defence;  legal form of organisations;  consumption;  economic policy
 Date Published: nan

 No L 91 /56 Official Journal of the European Communities 1 . 4 . 84 COMMISSION REGULATION (EEC) No 889/84 of 31 March 1984 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 as regards the amount for aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 1 2 (3) thereof, Whereas Commission Regulations (EEC) No 2191 /81 (3) and (EEC) No 2192/81 (4), as last amended by Regulation (EEC) No 3514/83 ( 5), fixed the level of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States ; whereas, in view of market trends, it seems necessary to adjust the amount of this aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2(1 ) of Regulation (EEC) No 2191 /81and in Article 2(1 ) of Regulation (EEC) No 2192/81 , ' 195 ECU' is in each case hereby replaced by ' 157 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4 . 1984, p. 10 . 0 OJ No L 213, 1 . 8 . 1981 , p. 20 . 0 OJ No L 213 , 1 . 8 . 1981 , p. 24 . (*) OJ No L 351 , 14 . 12 . 1983 , p . 13 .